Citation Nr: 1129841	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation for a dental disorder to include pulling of all teeth, to include under the provision of 38 U.S.C.A. § 1151 and secondary to service-connected chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from March 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran alleges that his dental disability is causally related to his service-connected sinusitis.  Accordingly, the claim has been characterized to reflect that contention.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously  remanded this matter in April 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a dental disorder, to include pulling of all teeth, to include under the provisions of 38 U.S.C.A. § 1151.

VA records reflect a current diagnosis of acquired absence of teeth.  
The Veteran has indicated that his teeth were extracted at the VA Hospital in Oklahoma City, Oklahoma.  As noted in the prior remand, the Veteran's statements in support of his claim indicated that his teeth were extracted in 1968.  However, VA medical records indicate that extraction of his teeth may have been performed prior to 1968.  VA progress notes dated in 1964 noted that the Veteran "was told he had bad teeth prior; extractions advised."  

The Board remanded this matter in April 2010.  The remand instructed the RO to attempt to obtain any treatment records from the Oklahoma VAMC.  A deferred rating decision in the claims file indicates that the Veteran's records from the Oklahoma VAMC were sent to the Salt Lake VAMC in 1974.  A November 2010 e-mail from an employee of the Salt Lake VAMC noted that a search of paper dental records located no records for the Veteran.    

When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  In light of the November 2010 e-mail indicating that the dental records are not available, the Board finds that additional efforts to obtain the outstanding VA treatment records would be futile.

In a brief received in 2011, the Veteran's representative indicated that the Veteran is also seeking compensation for the pulling of his teeth secondary to service-connected sinusitis disability. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010). The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313.  Thus, the Veteran's claim for compensation for absence of teeth encompasses both the theory of entitlement under § 1151 and 

Although the records from the VA Medical Center are not in evidence, the Veteran is competent to report that his teeth were pulled at the VA Medical  Center.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  The Board finds the Veteran's testimony credible.  

The Veteran has not been afforded a VA examination.  The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(1) (West 2002).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter advising him of the evidence necessary to substantiate a claim for service connection for a dental disorder, to include pulling of teeth, secondary to service-connected chronic sinusitis, post-operative.  This letter should advise the Veteran of what information and evidence VA will assist him in obtaining and what information and evidence VA will attempt to obtain on his behalf.  

2.  Schedule the Veteran for a VA dental examination.  The claims file should be provided for the examiner's review in conjunction with the examination. 

3.  The examiner should state whether the extraction of the Veteran's teeth was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination. 

In answering this question, the examiner should state whether, in performing an extraction of the Veteran's teeth, the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.
The examiner should specifically address whether the extraction of the Veteran's teeth for the relief of chronic sinusitis was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination.  

The records of the Veteran's tooth extraction are not in evidence.  Therefore, for the purposes of the opinion, the examiner should assume that the Veteran underwent extraction of his teeth at the Oklahoma City VAMC at some point between 1964 and 1968.   

The examiner should provide a detailed rationale for all medical opinions.

4.  The examiner should state whether the current disability of absence of teeth is at least as likely as not (50 percent or greater likelihood) proximately due to, or the result of the Veteran's service-connected chronic sinusitis.   

The examiner should also indicate whether a current dental disability is aggravated by service-connected chronic sinusitis.  

The examiner should provide a detailed rationale for the opinion.

5.  Following the completion of the requested actions the AMC/ RO should readjudicate the claim for compensation for pulling of teeth, to include under the provisions of 38 U.S.C.A. § 1151 and under § 3.310 as secondary to service-connected sinusitis.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



